United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.O., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
TEXAS CITY VETERANS ADMINISTRATION
CLINIC, Texas City, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1398
Issued: August 13, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 12, 2019 appellant filed a timely appeal from a December 19, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’

1

Appellant timely requested oral argument before the Board. 20 C.F.R. § 501.5(b). By order dated August 10,
2020, the Board exercised its discretion and denied the request, finding that the arguments on appeal could adequately
be addressed based on the case record. Order Denying Request for Oral Argument, Docket No. 19-1398 (issued
August 10, 2020). The Board’s Rules of Procedure provides that an appeal in which a request for oral argument is
denied by the Board will proceed to a decision based on the case record and the pleadings submitted. 20 C.F.R.
§ 501.5(b).

Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.3
ISSUE
The issue is whether appellant has met his burden of proof to establish a diagnosed medical
condition causally related to the accepted November 5, 2018 employment incident.
FACTUAL HISTORY
On November 7, 2018 appellant, then a 41-year-old nurse, filed a traumatic injury claim
(Form CA-1) alleging that on November 5, 2018 he experienced bilateral knee pain, right ankle
pain, and numbness in his legs and feet when he stood after sitting while in the performance of
duty. The employing establishment checked the box marked “No” in response to whether
appellant was injured in the performance of duty, and noted that appellant had not described a
work-related injury. Appellant did not stop work.
OWCP received a November 5, 2018 authorization for examination and/or medical
treatment (Form CA-16) executed by the employing establishment.
In a development letter dated November 16, 2018, OWCP advised appellant of the factual
and medical deficiencies of his claim. It explained that it had not received medical evidence in
support of appellant’s claim and therefore it was not possible to establish a diagnosed medical
condition in relation to the claimed incident. OWCP informed him of the evidence necessary to
establish his claim and provided a questionnaire for his completion. It afforded appellant 30 days
to respond. In a November 16, 2018 letter, the employing establishment again controverted the
claim and noted that there was no factual evidence to support that appellant sustained a medical
condition on November 5, 2018, while in the performance of duty.
By decision dated December 19, 2018, OWCP accepted that the November 5, 2018
employment incident had occurred, as alleged, but found that the evidence of record did not
establish a diagnosed medical condition in connection to the accepted employment incident and,
thus, the requirements had not been met to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable

2

5 U.S.C. § 8101 et seq.

3

The Board notes that appellant submitted additional evidence on appeal and to OWCP following the December 19,
2018 decision. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the
evidence in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will
not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded
from reviewing this additional evidence for the first time on appeal. Id.

2

time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.7 The second component is whether the employment incident caused a personal injury.8
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a diagnosed
medical condition causally related to the accepted November 5, 2018 employment incident.
In its November 16, 2018 development letter, OWCP noted that it had not received any
medical evidence which establish a diagnosed condition resulting from the November 5, 2018
employment incident. It provided him 30 days to submit the requested medical evidence. It is
appellant’s burden of proof to obtain and submit medical documentation containing a firm
diagnosis causally related to the accepted employment incident. As appellant has not submitted
rationalized medical evidence establishing a diagnosed medical condition causally related to the

4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

B.P., Docket No. 16-1549 (issued January 18, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

8

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

9

J.L., Docket No. 18-1804 (issued April 12, 2019).

3

accepted November 5, 2018 employment incident, he has not met his burden of proof to establish
his claim.10
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.11
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a diagnosed
medical condition causally related to the accepted November 5, 2018 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the December 19, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 13, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

See J.T., Docket No. 18-1755 (issued April 4, 2019); T.O., Docket No. 18-0139 (issued May 24, 2018).

11

The Board notes that the case record contains an authorization for examination and/or treatment (Form CA-16)
dated November 5, 2018. A properly completed Form CA-16 form authorization may constitute a contract for
payment of medical expenses to a medical facility or physician, when properly executed. The form creates a
contractual obligation, which does not involve the employee directly, to pay for the cost of the examination or
treatment regardless of the action taken on the claim. The period for which treatment is authorized by a Form CA-16
is limited to 60 days from the date of issuance, unless terminated earlier by OWCP. 20 C.F.R. § 10.300(c); P.R.,
Docket No. 18-0737 (issued November 2, 2018); N.M., Docket No. 17-1655 (issued January 24, 2018); Tracy P.
Spillane, 54 ECAB 608 (2003).

4

